NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30180

                Plaintiff-Appellee,             D.C. No. 1:05-cr-00140-SPW

 v.
                                                MEMORANDUM*
RICHARD REDFIELD,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Richard Redfield appeals from the district court’s judgment and challenges

the 11-month sentence imposed upon his third revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Redfield contends that the sentence is substantively unreasonable in light of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Redfield’s
request for oral argument is denied.
his willingness to admit his violations, the nature and age of some of his violations,

the time he served in state custody for one of his violations, and the brain injury he

suffered in 2014. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The high-end sentence is substantively reasonable

in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of the

circumstances, including Redfield’s repeated violations of supervised release. See

Gall, 552 U.S. at 51; United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007)

(at a revocation sentencing, violator may be sanctioned for breaching the court’s

trust).

          AFFIRMED.




                                          2                                      17-30180